DETAILED ACTION
WITHDRAWN REJECTIONS
1. 	The 35 U.S.C. 102(b) rejection of Claim(s) 1 — 2 and 6 as anticipated by or, in the
alternative, under 35 U.S.C. 103 as obvious over Takashima et al (U.S. Patent Application
Publication No. 2013/00290146 A1), of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claims 3 — 5 as being unpatentable over Takashima et
al (U.S. Patent Application Publication No. 2013/00290146 A1) in view of Glackin (U.S. Patent
No. 5,082,595), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claim(s) 1 — 2, 6 and 10 are rejected under 35 U.S.C. 103(a) as being unpatenable over Takashima et al (U.S. Patent Application Publication No. 2013/0029146 A1) in view of Chung (U.S. Patent No. 6,938,783 B2).
With regard to Claims 1 — 2, Takashima et al disclose a carrier that is a carrier tape
(paragraph 0121) comprising a resin substrate (paragraph 0103) and an antistatic layer
(paragraph 0109) comprising an amino group — containing compound (paragraph 0111) and a
layer of pressure — sensitive adhesive (paragraph 0105) comprising an acrylic acid ester
(paragraph 0028); each layer is therefore formed on the other layers; the layer of pressure —
sensitive adhesive comprises an inorganic pigment, because a pigment is disclosed (paragraph
0095); the substrate layer therefore contains an inorganic pigment, although it does not comprise
an inorganic pigment; the resin substrate has a centerline surface average roughness of 10 nm or less, because the centerline surface average roughness is a range that includes, and therefore has,
a value of less than 10 nm (0.001 m; paragraph 0104). The claimed aspect of being ‘for bio —
molecule’ is directed to an intended use. If the body of a claim fully and intrinsically sets forth
all of the limitations of the claimed invention and the preamble merely states the intended use or
purpose of the invention, rather than any distinct definition of any of the claimed invention’s
limitations, then the preamble is not a limitation and is of no significance to claim construction.
MPEP 2111.02.
Alternatively, it would have been obvious for one of ordinary skill in the art to provide
for any pigment, including an inorganic pigment, as a pigment is disclosed, and although the
disclosed range of centerline surface average roughness is not identical to the claimed range, the
disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill
in the art to provide for any amount within the disclosed range, including those amounts that
overlap the claimed range. MPEP 2144.05. Takashima et al fail to disclose a carrier tape in the form of a plate.
Chung teaches a carrier tape in the form of a plate or alternatively not in the form of a plate (flat tape as illustrated, therefore a plate, or with a trough tape structure; column 11, lines 24 – 34) for the purpose of holding many parts in a relatively small volume (column 13, lines 32 – 39).
It therefore would have been obvious for one of ordinary skill in the art to provide for a carrier tape in the form of a plate in order to obtain holding of many parts in a relatively small volume as taught by Chung.
With regard to Claim 6, the substrate comprises polypropylene (paragraph 0103).
With regard to Claim 10, amino alcohol is disclosed by Takashima et al (paragraph 0111).


5. 	Claims 3 — 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takashima et al (U.S. Patent Application Publication No. 2013/0029146 A1) in view of Chung (U.S. Patent No. 6,938,783 B2) and further in view of Glackin (U.S. Patent No. 5,082,595).
Takashima et al  and Chung disclose a carrier as discussed above. With regard to Claims 3 — 4, Takashima et al and Chung fail to disclose a pigment that is carbon black.
Glackin teaches a pressure — sensitive adhesive comprising carbon black for the purpose
of obtaining conductivity (column 5, lines 23 — 31).
It therefore would have been obvious for one of ordinary skill in the art to provide for
carbon black in order to obtain conductivity as taught by Glackin.
With regard to Claim 5, the amount of carbon black taught by Glackin is about 5 percent
by weight (column 5, lines 19 — 22).

6. 	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Takashima et
al (U.S. Patent Application Publication No. 2013/0029146 A1) in view of Chung (U.S. Patent No. 6,938,783 B2) and further in view of Lee et al (U.S. Patent No. 7,846,775 B1).
Takashima et al and Chung disclose a carrier as discussed above. Takashima et al and Chung fail to disclose a microarray.
Lee et al teach the packaging of integrated circuits in a carrier that is a microarray for the purpose of providing physical isolation (micro – array style packages; column 3, lines 5 – 25).
It therefore would have been obvious for one of ordinary skill in the art to provide for a microarray in order to obtain physical isolation as taught by Lee et al.

7. 	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Takashima et
al (U.S. Patent Application Publication No. 2013/0029146 A1) in view of Chung (U.S. Patent No. 6,938,783 B2) and further in view of Fusayama et al (JP 48 – 84169 A; English translation).
Takashima et al and Chung disclose a carrier as discussed above. An antistatic is disclosed comprising an amino group (paragraph 0111 of Takashima et al). Takashima et al and Chung fail to disclose an aminoalkylsilane. However, Fusayama et al teach that antistatic agents comprising amino groups include aminoalkylsilane (page 3, lines 1 – 5,). It would have been obvious or one of ordinary skill in the art to provide for aminoalkylsilane in order to provide an antistatic agent as taught by Fusayama et al.



ANSWERS TO APPLICANT’S ARGUMENTS
8.	Applicant’s arguments regarding the 35 U.S.C. 102(b) rejection of Claim(s) 1 — 2 and 6 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takashima et al (U.S. Patent Application Publication No. 2013/00290146 A1) and 35 U.S.C. 103(a) rejection of Claims 3 — 5 as being unpatentable over Takashima et al (U.S. Patent Application Publication No. 2013/00290146 A1) in view of Glackin (U.S. Patent No. 5,082,595), of record in the previous Action, have been considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 1 – 6 and 9 – 11.

9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782